Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 1 November 1783
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     My Dear sir
                     Rocky hill 1st Novembr 1783
                  
                  I take the liberty of introducing to the honor of your acquaintance Major Jackson—a Gentleman who has served both in a Military and Civil capacity in this Country with great Credit and Reputation.
                  I shall be much obliged to you to afford him your protection whilst in France being assured that he will Render himself worthy of any civilities you may shew him. I am &c.
                  
               